                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Roger Jerome Jackson,                                       Case No. 18-cv-2567 (WMW/LIB)

                               Plaintiff,
                                                     ORDER ADOPTING REPORT AND
        v.                                               RECOMMENDATION

 Vincent Brown; Leach Lake Tribal Police
 Department; Richard Allen Wolske, Jr.;
 and Jessica Plotz,

                               Defendants.


       This matter is before the Court on the October 24, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 12.)

The R&R recommends dismissing Defendants Richard Allen Wolske, Jr., and Jessica Plotz

without prejudice. Objections to the R&R have not been filed in the time period permitted.

In the absence of timely objections, this Court reviews an R&R for clear error. See Fed. R.

Civ. P. 72(b) advisory committee’s note to 1983 amendment (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.      The October 24, 2018 R&R, (Dkt. 12), is ADOPTED; and
      2.    Defendants Richard Allen Wolske, Jr., and Jessica Plotz are DISMISSED

WITHOUT PREJUDICE.



Dated: January 16, 2019                          s/Wilhelmina M. Wright
                                                 Wilhelmina M. Wright
                                                 United States District Judge




                                       2
